DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: Change in Examiner
The Examiner of record is now Genevieve Alley, Art Unit 1617.  Therefore, future correspondence should reflect such changes.  Also, at the end of the Action is the information regarding the SPE and the Art Unit.

Examiner’s Note
The previous two Office actions as well as the Applicants response indicate that claim 18 is withdrawn. However, there is no restriction of record and therefore, claim 18 was examined. 

Withdrawn Claim Rejections
The rejection of claim 11 under U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention is hereby withdrawn in view of the amendments filed on 11/19/21.
	The rejections of claims 1-7 and 11-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Candau (US 20060104924 A1, published May 18, 2006) and Roudot et al (‘Roudot’, US-patent application, US 20150366769 A1; published 
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leron Vandsburger on 1/12/22.
The application has been amended as follows: 
In the Claims:
Claim 13. In line 5, the phrase “such as derivatives of bisresorcinyl triazine type” is deleted.
Claim 13. In lines 10-11, the phrase “such as titanium oxides, zinc oxides, iron oxides, zirconium oxides, cerium oxides” is deleted.
Claim 17. In lines 1-2, the phrase “, in particular human skin,” is deleted.
Claim 18 is rewritten as follows: A method of photostabilizing a composition comprising 4-tert-butyl-4'-methoxydibenzoylmethane and 2-ethoxyethyl 2-cyano{3-[(3-methoxypropyl)amino]cyclohex-2-en-1-ylidene}ethanoate, with respect to UV radiation, the method comprising adding to the composition at least one compound capable of accepting the triplet excited level energy of 4-tert-butyl-4'-methoxydibenzoylmethane chosen from diethylhexyl syringylidenemalonate or tris(tetramethylhydroxypiperidinol) citrate, wherein the total content of 4-tert-butyl-4'-methoxydibenzoylmethane is between 0.3% and 10% by weight, relative to the total weight of the composition, wherein the total content of 2-ethoxyethyl 2-cyano{3-[(3-methoxypropyl)amino]cyclohex-2-en-1-ylidene}ethanoate is between 0.3% and 10% by weight, relative to the total weight of the composition and wherein the total content of diethylhexyl syringylidenemalonate or tris(tetramethylhydroxypiperidinol) citrate is between 0.001% and 10% by weight, relative to the total content of the composition.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Candau et al. (US 2016/0104924; of record), teach photostable photoprotective compositions comprising dibenzoylmethane and arylalkyl benzoate compounds and a compound that accepts the excited triplet level energy of said dibenzoylmethane(s) (title). Candau teaches that the compounds of the excited triplet level of the said dibenzoylmethane derivative is diethylhexyl syringylidenemalonate (compound (IV)) ([0049] to [0053] and [0081]). Candau also teaches that the dibenzoylmethane derivatives is 4-tert-butyl-4'-methoxydibenzoylmethane ([0021] to [0034]). Candau further teaches that the dibenzoylmethane derivative(s) may be present in contents ranging from 0.01% to 10% 
However, the instant specification provides unexpected results commensurate in scope with the instant claims. Specifically, the data in Examples 1-3, show that the incorporation of either of the claimed compounds that are capable of accepting the triplet excited level energy of 4-tert-butyl-4'-methoxydibenzoylmethane (i.e., diethylhexyl syringylidenemalonate or tris(tetramethylhydroxypiperidinol) citrate) decreases the degradation after irradiation of the claimed merocyanine compounds (i.e., 2-ethoxyethyl 2-cyano{3-[(3-methoxypropyl)amino]cyclohex-2-en-1-ylidene}ethanoate); See Table on p. 53 of the specification; comparing Composition 1 vs. 2 or 3. The prior art of record does not teach that this result is expected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617